Mr. Justice Trunkey
delivered the opinion of the court, January 3d 1881.
A number of persons, including Wesley Greer, proposed to subscribe for capital stock of the Chartiers Valley Railway Company upon certain conditions, which proposition was offered to and refused by the Chartiers Railway Company. Thereupon the Chartiers Rail*394way Company by resolution, reciting that it had received from the Pennsylvania. Railroad Company such assurance of pecuniary aid as would, with proper effort on the part of the people of Allegheny and Washington counties, insure the early completion of its railroad, offered for sale five thousand shares of its capital stock, and appointed J. H. Ewing its agent in Washington county to receive subscriptions. Books containing said recital and resolution and terms of subscription were furnished by said company to said Ewing who procured the assistance of several persons in obtaining subscriptions, among them Wesley Greer. Erom the testimony of Greer it appears that he had been active in soliciting the former subscriptions, the object being to secure the building of the road; that he was active in soliciting these subscriptions; that he took the book, subscribed himself, persuaded others to subscribe, and kept the book about six months; and that he cut out his name before he returned the book, because of a difference respecting payment for his services between himself and Ewing. The single assignment' of error is to the court’s refusal to charge that the defendant’s subscription was revocable at any time before he returned the book to the company or its agent, and that if he returned it with his subscription erased he is not liable. If an agreement was made between the company and Greer there was no error.
“A contract includes a concurrence of intention in two parties, one of whom promises something to the other, who on his part accepts such promise.” The company held out the promise, never retracted it, all the time has been ready and willing to perform it, and the only point in dispute is whether Greer actually accepted it. This point is not settled by conceding that Greer, at the time he subscribed, and before he had arisen from his seat or closed the book, could have erased his name and left the proposition as if he had not signed and stipulated the number of shares. He did nothing of the kind; but his subscription remained on the book for months. Until acceptance the party making the offer may withdraw it, after acceptance the obligation is mutual and both parties are bound. This is the governing principle where the contract is made by letter. An offer by letter is a continuing one until the letter be received and for a reasonable time thereafter, during which the party to whom it is addressed may accept the offer, unless he shall have received notice of the withdrawal of the offer. If the offer be-accepted before notice of its withdrawal the bargain is struck — there is an agreement founded on mutual assent. This assent is at the moment the letter of acceptance is put in the mail: Adams v. Lindsell, 1 B. & Ald. 681; 1 Pars. on Con. 484; Chitty on Con. *14. The Ohartiers Railway Company made a continuing offer which became an agreement with each acceptant for the number of shares for which he subscribed. At the time a person signed his name as a continuance of his act he might have *395erased it, as one who had written an acceptance of an offer by letter, before mailing the same might destroy it. But if the subscriber returned the book to the company’s agent he could not afterwards withdraw his subscription, for he had completed, the agreement. Greer was acting' as agent in soliciting subscriptions, no matter whether for pay or not, and by procuring subscriptions under his owm name he declared his acceptance and admitted his agreement for the stipulated number of shares. The book was not his — he had no right to its possession but for a specific use. In that use he exhibited the evidence of his agreement with the company to every subsequent contracting party. Had the book been accidentally destroyed there was ample evidence of the contents of the written contract, upon which he could have held the company to performance ; or, if it refused, to payment of damages. Clearly the company was bound to him the same as to any other subscriber, and so was he to the company. While he retained the book the written contract was in his hands — its .validity did not depend on the conduct of the depositary — and its unauthorized mutilation did not annul it.
The learned judge of the Common Pleas was of opinion that, upon the facts admitted by the defendant, he had perfected a contract with the plaintiff, and was just as much bound to pay as though he had left his name on the book. We are of same opinion.
Judgment affirmed.